Case 1:21-cr-00110 Document 6 Filed 07/28/21 Page 1 of 1 PagelD #: 16

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020
JULY 28, 2021 SESSION

 

 

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. be Aimee ocll?
18 U.S.C. § 1791 (a) (2)
18 U.S.C. § 1791 (b) (3)

RONDALE FAULKNER
(Inmate in Possession of a Weapon)
The Grand Jury Charges:

On or about September 26, 2020, at or near Welch, McDowell
County, West Virginia, and within the Southern District of West
Virginia, defendant RONDALE FAULKNER, being an inmate of a prison,
that is, the Federal Correctional Institution at McDowell, did
knowingly and unlawfully possess a prohibited object as defined by
18 U.S.C. § 1791 (d) (1) (B), that is, a handcrafted object with a
sharpened point known as a “shank,” an object that was designed
and intended to be used aS a weapon.

In violation of Title 18, United States Code, Sections
1791 (a) (2) and 1791 (b) (3).

LISA G. JOHNSTON
Acting United States Attorney

 Assdh boy.

TIMOTHY D/ BOGGESS
Assistant f posse States Attorney
